DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-18 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of records teaches various methods utilizing sampling rate data, for example Bao et al. (US 2014/0112466), Mopur et al. (US 2010/0107013), Ibenthal (US 5,493,589), Schneider et al. (US 4,817,014), Megarity (US 2009/0276550), Kelly et al. (US 3,959,588), Feldt (US 2014/0226830), Thiesfeld (US 6,529,971), Hisamoto (US 2018/0019748), Shan et al. (US 2011/0007585), Ueno (US 2010/0238578), Sato (US 2010/0226032), Shibano (US 2010/0220409) and Ooishi (US 5,783956). However, the prior art of record fails to show “wherein the data received by the hearing aid has a first sampling rate; a sampling rate converter in the hearing aid, wherein the sampling rate converter is adapted to convert the sampling rate of the received data to a sampling rate suitable for use by digital signal processing circuitry in the hearing aid; a buffer adapted to receive data from the sampling rate converter; an RWDiff signal which indicates the difference between the rate at which data is read from and written to the buffer; and a control circuit which compares the RWDiff signal to a predetermined RWIdeal quantity and generates an adjustment signal," as required by claim 1 and " wherein the data received by the hearing aid has a first sampling rate; a buffer adapted to receive data from the data transmission device; an RWDiff signal which indicates the difference between the rate at which data is read from and written to the buffer; and a control circuit which compares the RWDiff signal to a predetermined RWIdeal quantity and generates an adjustment signal," as required by claim 7, and “receiving data from a data transmission device wherein the received data has a first sampling rate; converting the received data from a the first sampling rate to a second sampling rate, wherein the second sampling rate is a sampling rate usable in digital signal processing circuitry in the hearing aid; transmitting the received data to a buffer which holds the received data until it is read by the digital signal processing circuitry; calculating a RWDiff signal which is a function of the difference between the rate at which date is written to the buffer and the rate at which data is read from the buffer;Page 3 of 64835-4586-8016Appl. No. 17/006,666Attorney Docket No. 33999-763.301Amdt. dated September 8, 2021Resp. to Office Action of June 24, 2021 using the RWDiff signal to modify the rate at which data is either written to or read from the buffer," as required by claim 12, when combined with all the limitations of claim 1, 7 and 12 respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651